801 F.2d 360
17 Envtl. L. Rep. 20,344
NATIONAL WILDLIFE FEDERATION, et al., Plaintiffs/Appellants,v.UNITED STATES FOREST SERVICE, et al., Defendants,andDavidson Industries, Inc., et al., Defendants-Intervenors/Appellees.
No. 84-4274.
United States Court of Appeals,Ninth Circuit.
Argued May 8, 1986.Submitted Aug. 15, 1986.Decided Sept. 30, 1986.

Terence L. Thatcher, National Wildlife Federation, Portland, Or., for plaintiffs/appellants.
Phillip Chadsey, Stoel, Rives, Boley, Fraser & Wyse, Portland, Or., Robert R. Steenland, Jr., Claire L. McGurie, Robert L. Klarquist, Dept. of Justice, Patrick M. Hanlon, Shea & Gardner, Washington, D.C., for defendants-intervenors/appellees.
Appeal from the United States District Court For the District of Oregon;  Gus J. Solomon, Senior United States Judge, Presiding.
Before ALARCON, REINHARDT and THOMPSON, Circuit Judges.


1
Pursuant to the parties' Joint Report, we vacate the last clause of paragraph six of the district court's amended judgment, to wit, the words:  "or in the alternative, the federal defendants must include a worst case analysis and an analysis of cumulative impacts in the environmental assessment for each time bar sale in the Seven Year Action Plan."    Pursuant to the Forest Service's concessions at oral argument, and upon our resolution of the issues on appeal which the parties have been unable to settle, we also vacate all of paragraph seven of the district court's amended judgment.  The remainder of the judgment shall remain in effect.  The appeal is dismissed.


2
This order is filed concurrently with an unpublished memorandum disposition, 803 F.2d 724.  9th Cir.R. 21.